           Case 1:20-cv-04608-VSB Document 61 Filed 12/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :                     12/29/2020
REGENT MUSIC CORPORATION,                                    :
                                                             :
                                        Plaintiff,           :
                                                             :      20-CV-4608 (VSB)
                      -against-                              :
                                                             :           ORDER
DELPHINE PRODUCTIONS S.A. et al.,                            :
                                                             :
                                        Defendants.          :
                                                             :
-------------------------------------------------------------X



VERNON S. BRODERICK, United States District Judge:

        On December 21, 2020, Defendant Delphine Productions S.A. filed a motion to dismiss

the complaint pursuant to Federal Rule of Civil Procedure 12(b)(1). (Doc. 53.) Under Federal

Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under

Rule 12(b) to amend the complaint once as a matter of course. On December 22, 2020, I issued

an Order notifying the parties of Plaintiff’s opportunity to amend that erroneously contained

language directing the Court of Clerk to mail a copy of the Order to Plaintiff. (Doc 58.)

Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by January 11, 2021. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by February 3, 2021. Defendant’s reply, if any, shall be

served by February 10, 2021. At the time any reply is served, the moving party shall supply

Chambers with courtesy copies of all motion papers pursuant to my Individual Rules.
        Case 1:20-cv-04608-VSB Document 61 Filed 12/29/20 Page 2 of 2




SO ORDERED.

Dated: December 28, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
